         Case 3:15-cv-02401-HZ          Document 241        Filed 11/26/18      Page 1 of 3




Timothy C. Rote                                                Honorable Marco Hernandez
24790 SW Big Fir Rd.
West Linn, OR 97068
Phone: (503) 702-7225
E-Mail: timothy.rote@gmail.com
Pro Se Defendant




                              UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION

MAX ZWEIZIG,                                       Case No.: 3:15-CV-2401-HZ

        Plaintiff,                                 NOTICE OF APPEAL

        vs.

TIMOTHY C. ROTE, et al.,

        Defendants.



                                              NOTICE

        Notice is hereby given that Defendants hereby appeal to the United States Court of

Appeals for the Ninth Circuit from the order of Judgment entered into the record of this matter

on November 20, 2018 (Docket No. 240), the jury verdict and all prior orders and decisions of

this court.

        We presume the court was aware that a criminal complaint was filed against Nancy

Walker, court reporter, for modifying the trial transcript for the benefit of the plaintiff. The court

can eliminate this ongoing issue of fraud by using a recording system, as most courts do today.




PAGE 1. DEFENDANTS’ NOTICE OF APPEAL
      Case 3:15-cv-02401-HZ     Document 241   Filed 11/26/18   Page 2 of 3




     Dated: November 26, 2018


                                       s/ Timothy C. Rote
                                       Timothy C. Rote
                                       Pro Se Defendant




PAGE 2. DEFENDANTS’ NOTICE OF APPEAL
        Case 3:15-cv-02401-HZ         Document 241       Filed 11/26/18     Page 3 of 3




                                      Certificate of Service

       I hereby certify that on November 26, 2018, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF System which will send notification of such filing to the
following:

       Joel Christiansen

        and I hereby certify that I have mailed by United States Postal Service the document to
the following non-CM/ECF participants:


                                             s/ Timothy C. Rote
                                             Timothy C. Rote
                                             Pro Se Defendant
                                             E-Mail: Timothy.Rote@gmail.com




PAGE 1. CERTIFICATE OF SERVICE
